Citation Nr: 0517050	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  95-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
effective October 6, 1998 and 70 percent disabling effective 
June 6, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from November 1967 to January 
1969; he had approximately one year and one month of prior 
inactive duty training.

This appeal is from rating decisions of May 1995 and May 1999 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The earlier decision, 
in pertinent part, denied service connection for bilateral 
hearing loss and for tinnitus.  The latter decision increased 
the veteran's disability rating for PTSD from 30 percent to 
50 percent, but denied any higher rating.

In August 2001, the Board of Veterans' Appeals (Board) 
affirmed the RO decisions.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated and remanded the case to the Board for further 
action.  The case was again before the Board in July 2004, at 
which time it was Remanded to afford due process and for 
other development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

As previously noted when the case was last before the Board 
in July 2004, while the case was pending at the Court, the 
veteran apparently continued to prosecute his claim for 
increased rating for PTSD.  In March 2002, the RO granted a 
70 percent rating for PTSD and major depressive disorder as a 
single disability.  Nevertheless, because the Court vacated 
the Board's August 2001 decision, the veteran's appeal is 
still pending at the Board, and the vacatur rendered the RO's 
March 2002 rating decision one in a series of rating decision 
that increased the disability rating of PTSD incrementally 
during the pendency of the appeal, rather than a reopened 
claim subsequent to the Board's August 2001 decision.
 
The issue concerning an increased rating for PTSD is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A hearing loss disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Tinnitus was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 

2.  Tinnitus was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The veteran asserts that he currently has bilateral hearing 
loss and tinnitus that are the products of his active 
service, and that service connection for those disabilities 
should be granted.  After a review of the record, however, 
the Board finds that the evidence does not support his 
contentions with regard to each of those disorders, and that 
these claims fail.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The veteran's service medical records, to include the reports 
of entrance and separation medical examinations, do not 
indicate the presence of either hearing loss or tinnitus, or 
complaints thereof.  The reports of the examinations 
conducted pursuant to his entrance into, and separation from, 
active service show that his hearing was evaluated on each 
occasion as 15/15, bilaterally, for both whispered and spoken 
voice.

The medical evidence first indicates the presence of hearing 
impairment in late September 1993, at which time the report 
of a VA audiometric examination revealed a moderate 
sensorineural hearing loss, bilaterally; the report notes 
complaints of difficulty understanding speech over the 
previous two years (1991), and non-localizing constant 
bilateral tinnitus.  However, the report of another VA 
audiometric examination, conducted approximately one week 
later, in early October 1993, indicates that pure tone 
thresholds were within normal limits, as were word 
recognition scores.  The report of a VA general medical 
examination, conducted that same day, shows that the veteran 
claimed to have a 20-year history of bilateral hearing loss.

The report of a July 1997 VA audiometric examination reflects 
that responses furnished by the veteran were mistrusted, and 
that test results were not valid.  In particular, the report 
indicates that a few pure tone thresholds for the left ear, 
the speech reception threshold for both ears, and immitance 
results "were the only results felt to be valid and 
reliable," and that "[a]ll other results were invalid and 
unreliable."  It was noted that the veteran "has a history of 
non-organic hearing loss," and that he was easily able to 
converse and answer questions at a 45 decibel talkover level.  
The examiner concluded that "valid test results for 
adjudication purposes were not obtain today."  It was 
observed that any partial hearing loss was first noted in 
1993; that the veteran was in service between 1967 and 1969 
and has been with the fire department, exposed to loud noise, 
for a period of 19 years, since 1978; and that "[t]here is no 
record in his papers that the present hearing loss is 
directly related to his service in the Navy."

The report of a November 1998 VA audiometric examination 
shows an average right ear hearing threshold of 31 decibels, 
with speech recognition of 94 percent, and an average left 
ear hearing threshold of 32 decibels, with speech recognition 
of 96 percent.  The report indicates that the results of the 
veteran's September 1993 hearing examination (which revealed 
a moderate sensorineural hearing loss, bilaterally) were not 
felt to be valid.  In addition, the report includes comments 
by the examining audiologist, based on review of the 
veteran's claims folder, to the effect that, since the 
veteran's hearing on his 1969 service discharge physical and 
his October 1993 VA examination was noted to be normal, "it 
is unlikely that the mild hearing loss now exhibited is 
related to noise exposure during his military service.  It is 
more likely that the mild sensorineural hearing loss now 
exhibited is related to noise exposure after service. . . , 
advancing age, or some other cause."  The examiner pointed 
out that the report of the July 1997 VA examination set forth 
similar findings.  In addition, with regard to tinnitus, the 
examiner indicated, in November 1998, that since tinnitus is 
not cited on any of the veteran's military medical 
examinations, and that since he reports that it began only 
four or five years ago, "it is as well more likely that the 
tinnitus is related to noise exposure after service, 
advancing age, or some other cause, and not noise exposure 
during his military service."

In contrast to these findings, a statement from a private 
audiologist, dated in May 2001, notes the presence of a 
moderate-severe sensorineural hearing loss in both ears, and 
an opinion that the veteran's tinnitus and hearing loss "were 
triggered by excessive noise exposure during his military 
experience in Vietnam. . . ."  The audiologist indicates that 
he based his opinion on a review of the veteran's service 
medical records and a May 2001 examination of the veteran.

In brief, the medical evidence consists of various VA 
audiometric examinations, indicating either invalid or normal 
test results, or findings that any current hearing loss or 
tinnitus was not related to the veteran's active service; and 
a statement from a private audiologist containing findings to 
the contrary.  The Board finds that the evidence indicating 
that there is no nexus between the veteran's current hearing 
problems and his military service is more persuasive.  The 
conclusions reached following examinations in July 1997 and 
November 1998 were based not only on review of the veteran's 
service medical records, but on evaluation of the veteran's 
complete claims file, which included, along with service 
medical records, the reports of VA examinations in which test 
results were deemed invalid, and in which hearing loss was 
deemed "non-organic" in origin.  There is no indication that 
the private audiologist had access to any of the reports of 
the various VA audiometric examinations conducted between 
September 1993 and November 1998.  

The Board acknowledges that the veteran has furnished 
testimony to the effect that there is in fact a relationship 
between purported in-service noise exposure and his current 
hearing loss and tinnitus.  Such testimony, however, is of no 
probative value, inasmuch as he has not demonstrated that he 
has the medical training or expertise that would render him 
competent to furnish medical opinions.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board also notes that sensorineural hearing loss, as an 
organic disease of the nervous system, is one of the 
disabilities for which presumptive service connection can be 
assigned, wherein manifestation of that disability to a 
compensable degree within one year following service allows 
for the presumption that the disability was in fact incurred 
during service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  However, the 
provisions pertaining to presumptive service connection are 
not for application in this instance inasmuch as hearing loss 
to a compensable degree was not demonstrated even more than 
20 years after service.

In brief, the evidence includes VA examination reports, 
conducted between 1993 and 1998, that indicated that the 
veteran's hearing was at most mildly impaired in 1993 and 
that audiological pathology was determined to be of an non-
organic nature with hearing loss and tinnitus shown more than 
likely "not" related to his active service.  The evidence 
also includes a statement from a private audiologist, 
indicating that the veteran has hearing loss and tinnitus 
that was "triggered" by in-service noise exposure, based on 
review of what were purported to be the veteran's service 
medical records.  The Board, as indicated above, has found 
that the VA examination reports are more probative than the 
single statement based on an incomplete review of the 
pertinent medical history from a private audiologist, and 
accordingly concludes that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hearing loss and tinnitus.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for tinnitus and bilateral hearing loss. 

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims on appeal.  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and its duties to assist in the development of a claim.

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The United States Court of Appeals for Veterans Claims (CAVC) 
has indicated that notice under the VCAA must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the Board is unable to discern how that 
could be accomplished when, as here, the rating action on 
appeal preceded the enactment of the VCAA, and the notices 
pursuant to that legislation did not come into being until 
years after the ratings on appeal were initially adjudicated.  
Here, the VCAA notice was provided in July 2004. 

Notwithstanding in this case, the claimant was provided every 
opportunity to submit evidence, and he even attended a 
hearing before the undersigned Veterans Law Judge.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of February 2005, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

The substance of the notices are satisfactory as well.  
Specifically, the VCAA letter as well as other documents such 
as the Board's recent Remand advised the veteran of his need 
to identify or submit medical evidence of a current 
disability due to service or in-service injury.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claims.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.  

Consistent with the duty to assist, the RO provided the 
veteran various VA examinations.

To be clear, once all of the above development was completed, 
the RO readjudicated and denied the claims on appeal in a 
February 2005 Supplemental Statement of the Case (SSOC).  
This SSOC advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claims on appeal.  
The Board adds that the October 1999 Statement of the Case as 
well as the other SSOC's, each, and as a whole, advised the 
veteran of all appropriate regulations governing his claims 
of service connection.

The RO's February 2005 SSOC included recitation of 38 C.F.R. 
§ 3.159, with reference to the relevant sections of the 
United States Code, as well as specific reference to the 
results of the most rent VA examination reports and medical 
findings.

No additional medical evidence was identified or received 
after the SSOC other than the veteran's repetitive 
statements.  As such, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

At the time of the last VA examination contained in the 
claims file, October 2001, the veteran reported continuing to 
receive treatment for PTSD.  However, more current treatment 
records have not been considered.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Board also notes that while a then recent change in work 
assignment seems to have precipitated an exacerbation in the 
veteran's PTSD symptomatology, the veteran remained employed 
on at least a part time basis.  The Board considers that the 
veteran's employment situation should be updated and that 
current VA examination should be obtained to include an 
opinion as to the impact of the veteran's service-connected 
PTSD on his employability.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The veteran's PTSD treatment records 
from the VA medical center in New Orleans 
for the period from October 2001 to the 
present should be obtained and associated 
with the claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  The veteran should be afforded a VA 
medical examination by a VA psychiatrist 
to ascertain the current nature and 
extent of the veteran's PTSD in terms of 
the relevant rating criteria.  The claims 
should be made available for the 
examiner's review.
All indicated tests and studies should be 
accomplished.  The report of the 
examination should reconcile any 
discrepancy between the veteran's 
subjective complaints with the findings 
on examination and/or testing. 

The examiner is additionally requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected PTSD is of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected PTSD, without regard to his age 
or any nonservice-connected disorders.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Specifically, the 
RO should consider whether the veteran is 
entitled to an increased rating for post-
traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling 
effective October 6, 1998 and 70 percent 
disabling effective June 6, 2001.  In 
addition, the RO should consider the 
question of the veteran's entitlement to 
a total disability rating based on 
individual unemployability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


